Exhibit 10.7

 

THIRD AMENDMENT TO TERM LOAN AGREEMENT

 

THIS THIRD AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment” or “Third
Amendment to Loan Agreement”) is entered into by and between KMG-BERNUTH, INC.,
a Delaware corporation (hereinafter referred to as “Borrower”) and SOUTHTRUST
BANK, an Alabama banking corporation, successor by conversion to SouthTrust
Bank, National Association (hereinafter referred to as “Bank”) as of the 8th day
of June, 2004.

 

W I T N E S S E T H:

 

WHEREAS, Borrower and Bank are parties to that certain Term Loan Agreement dated
as of June 26, 1998, as amended by that certain First Amendment to Term Loan
Agreement dated as of December 30, 2002, and by that certain Second Amendment to
Term Loan Agreement dated as of December 5, 2003 (as so amended and as hereby
amended, the “Loan Agreement”), whereby Borrower became indebted to Bank for a
Term Loan in the original principal amount of $6,000,000.00 and thereafter
amended to a principal amount of $5,050,000.00 and a Term Loan No. 2 in the
principal amount of $6,000,000.00; and

 

WHEREAS, the Borrower and the Bank have agreed for Bank to loan an additional
sum of $2,954,000.00 to Borrower, with such additional sum to be consolidated
with the current outstanding principal balance of the Term Loan No. 2 and
evidenced by the Term Note No. 2; and

 

WHEREAS, the Borrower has repaid a portion of the Term Loan No. 2, and the
parties acknowledge that the current outstanding balance of the Term Loan No. 2
is $5,646,000.00; and

 

WHEREAS, Borrower and the Bank have agreed as to certain amendments of the Loan
Agreement, which amendments are specifically set forth below.

 

NOW, THEREFORE, in consideration of the sum of One and No/100 Dollar ($1.00) and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereby agree as follows:

 


1.                                       SECTION 1.1 OF THE LOAN AGREEMENT IS
HEREBY AMENDED AS FOLLOWS:


 


(A)                                  SECTION 1.1 IS HEREBY AMENDED TO ADD
THERETO THE FOLLOWING NEW DEFINITIONS AS ADDITIONAL DEFINED TERMS:


 

“Initial Term Loan No. 2 Advance” means the initial sum of Six Million and
No/100 Dollars ($6,000,000.00) loaned by the Bank to the Borrower pursuant to
Section 2A. of the Loan Agreement, as set forth in the Second Amendment to Term
Loan Agreement between Borrower and Bank dated as of December 5, 2003, and
evidenced by the Term Note No. 2.

 

“Additional Term Loan No. 2 Advance” means the additional sum of Two Million
Nine Hundred Fifty-Four Thousand and No/100 Dollars ($2,954,000.00) being made
available by the Bank to the Borrower pursuant to the Third Amendment to Term
Loan Agreement between Borrower and Bank dated as of June 8, 2004, and which is
being included as a part of the Term Loan No. 2.

 

--------------------------------------------------------------------------------


 


(B)                                 SECTION 1.1 IS HEREBY AMENDED BY DELETING
THE DEFINITIONS OF “LOAN FEE” AND “TERM LOAN NO. 2”, EACH AS DEFINED THEREIN, IN
THEIR ENTIRETY AND SUBSTITUTING THE FOLLOWING NEW DEFINITIONS IN LIEU THEREOF:


 

“Loan Fee” means any and all loan fees at any time charged by the Bank to the
Borrower in connection with the Loan, including, without limitation, a fee of
$10,000.00 paid by the Borrower to the Bank concurrently with the execution of
this Agreement, a fee of $19,100.00 paid by the Borrower to the Bank
concurrently with the execution of the First Amendment to Term Loan Agreement
between Borrower and Bank dated as of December 30, 2002, a fee of $45,000.00
payable by the Borrower to the Bank concurrently with the execution of the
Second Amendment to Term Loan Agreement between Borrower and Bank dated as of
December 5, 2003, and a fee of $21,000.00 payable by the Borrower to the Bank
concurrently with the execution of the Third Amendment to Term Loan Agreement
between Borrower and Bank dated as of June 8, 2004.

 

“Term Loan No. 2” means the aggregate principal amount of $8,600,000.00 loaned
by Bank to Borrower pursuant to Section 2A. 1 of this Agreement.

 


(C)                                  ALL OTHER CAPITALIZED TERMS USED HEREIN
SHALL HAVE THE RESPECTIVE MEANINGS ASSIGNED THERETO IN THE LOAN AGREEMENT,
UNLESS OTHERWISE SPECIFICALLY DEFINED HEREIN.


 


2.                                       SECTION 2A. OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING SECTION 2A.1 THEREOF IN ITS ENTIRETY AND SUBSTITUTING
THE FOLLOWING NEW SECTION 2A.1 IN LIEU THEREOF:


 

2A.1                       General Terms.  Subject to the terms hereof, the Bank
will lend the Borrower, on a term basis, the aggregate principal amount of Eight
Million Six Hundred Thousand and No/100 Dollars ($8,600,000.00), which amount
represents the sum of:  (a) the Initial Term Loan No. 2 Advance heretofore
loaned by Bank to Borrower and on which there is an outstanding principal
balance of $5,646,000.00, plus (b) the Additional Term Loan No. 2 Advance of
$2,954,000.00.  Notwithstanding anything contained in this Agreement to the
contrary, the Additional Term Loan No. 2 Advance will be disbursed by Bank
pursuant to the provisions of Section 2A.2 as of the effective date of the Third
Amendment to Term Loan Agreement between Borrower and Bank.

 


3.                                       SECTION 2A. OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING SECTION 2A.7 THEREOF IN ITS ENTIRETY AND SUBSTITUTING
THE FOLLOWING NEW SECTION 2A.7 IN LIEU THEREOF:


 

2A.7                       Use of Proceeds of Term Loan No. 2.  The proceeds of
the Term Loan No. 2 shall be used by the Borrower as follows:  (a) the Initial
Term Loan No. 2 Advance shall be used by the Borrower solely to provide
financing for the purchase of the assets of the pentachlorophenol business owned
by Wood Protection Products, Inc., and (b) the Additional Term Loan No. 2
Advance shall be used by the Borrower solely to provide financing for the
purchase of the registrations and customer list of Trenton Sales, Inc. and
related closing costs and fees, and any balance shall be used for working
capital purposes.

 


4.                                       SECTION 6.1 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING SUBSECTION (F) THEREOF IN ITS ENTIRETY AND
SUBSTITUTING THE FOLLOWING NEW SUBSECTION (F) IN LIEU THEREOF:

 

2

--------------------------------------------------------------------------------


 

(F)                                 The Borrower will maintain during the term
of this Agreement (determined on a consolidated basis with the Guarantor):

 

(1)                                  Tangible Net Worth of, at minimum: (a)
$4,000,000.00 as of July 31, 2004; (b) $7,500,000.00 as of July 31, 2005; and
(c) $11,000,000.00 as of July 31, 2006, and at all times thereafter.

 

(2)                                  A Fixed Charge Coverage of not less than
1.25 to 1.0 as of April 30, 2004, and at any time thereafter; such Fixed Charge
Coverage to be measured quarterly based on a rolling four-quarter basis.

 

(3)                                  A ratio of Liabilities to Tangible Net
Worth of not more than: (a) 4.0 to 1.0 as of July 31, 2004; (b) 2.5 to 1.0 as of
July 31, 2005; and (c) 1.5 to 1.0 as of July 31, 2006, and at all times
thereafter.

 

(4)                                  A Coverage Ratio of not greater than: (a)
2.7 to 1.0 as of July 31, 2004; (b) 1.75 to 1.0 as of July 31, 2005; and (c) 1.5
to 1.0 as of July 31, 2006, and at all times thereafter; said Coverage Ratio to
be measured quarterly based on a rolling four-quarter basis.

 


5.                                       SECTION 7.1 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING SUBSECTIONS (N) AND (O) THEREOF IN THEIR ENTIRETY
WITH NO SUBSTITUTION BEING MADE THEREFOR.


 


6.                                       BORROWER REPRESENTS AND WARRANTS TO THE
BANK THAT AS OF THE DATE HEREOF:  (A) ALL REPRESENTATIONS AND WARRANTIES GIVEN
BY THE BORROWER IN ARTICLE V OF THE LOAN AGREEMENT ARE TRUE AND CORRECT, EXCEPT
TO THE EXTENT AFFECTED BY THIS AMENDMENT; AND (B) THE BORROWER IS IN FULL
COMPLIANCE WITH ALL OF THE COVENANTS OF THE BORROWER CONTAINED IN ARTICLE VI OF
THE LOAN AGREEMENT, EXCEPT TO THE EXTENT AFFECTED BY THIS AMENDMENT.  THE
BORROWER FURTHER REPRESENTS THAT THE BORROWER HAS FULL POWER AND AUTHORITY TO
ENTER INTO THIS AMENDMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY, AND THE BORROWER AGREES TO PAY DIRECTLY, OR REIMBURSE THE BANK FOR, ALL
REASONABLE EXPENSES, INCLUDING THE REASONABLE FEES AND EXPENSES OF LEGAL
COUNSEL, INCURRED IN CONNECTION WITH THE PREPARATION OF THE DOCUMENTATION TO
EVIDENCE THIS AMENDMENT AND ANY DOCUMENTS EXECUTED IN CONNECTION HEREWITH.


 


7.                                       EXCEPT AS MAY BE MODIFIED OR WAIVED BY
THE BANK, IN ITS SOLE DISCRETION, THE EFFECTIVENESS OF THIS AMENDMENT SHALL BE
SUBJECT TO FULL AND COMPLETE SATISFACTION OF THE FOLLOWING CONDITIONS:


 


(A)                                  PAYMENT OF FEES AND EXPENSES.  BANK SHALL
HAVE RECEIVED FROM BORROWER PAYMENT OF THE ADDITIONAL LOAN FEE IN THE AMOUNT OF
$21,000.00 AND ALL OTHER FEES AND EXPENSES REQUIRED BY THE LOAN AGREEMENT, AS
FURTHER AMENDED BY THIS AMENDMENT, AND ANY OF THE OTHER LOAN DOCUMENTS THEN DUE.


 


(B)                                 AMENDMENT TO TERM NOTE NO. 2.  THE BANK
SHALL HAVE RECEIVED A FIRST AMENDMENT TO TERM NOTE NO. 2, DULY EXECUTED AND
DELIVERED BY THE BORROWER.


 


(C)                                  AMENDMENT TO TERM LOAN NO. 2 GUARANTY.  THE
BANK SHALL HAVE RECEIVED A FIRST AMENDMENT TO TERM LOAN NO. 2 GUARANTY, DULY
EXECUTED AND DELIVERED BY THE GUARANTOR.


 


3

--------------------------------------------------------------------------------



 


(D)                                 BORROWER’S RESOLUTIONS.  THE BANK SHALL HAVE
RECEIVED FROM BORROWER RESOLUTIONS OF THE BORROWER’S BOARD OF DIRECTORS, IN A
FORM SATISFACTORY TO BANK, AUTHORIZING THE BORROWER TO ENTER INTO THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT.


 


8.                                       EXCEPT AS EXPRESSLY MODIFIED BY THIS
AMENDMENT, THE PARTIES AGREE THAT:


 


(A)                                  IN ALL OTHER RESPECTS, ALL THE TERMS,
CONDITIONS, OBLIGATIONS AND PROVISIONS OF THE LOAN AGREEMENT SHALL BE UNCHANGED
AND REMAIN THE SAME AND IN FULL FORCE AND EFFECT, AND ALL TERMS OF THE LOAN
AGREEMENT, AS HEREIN MODIFIED, ARE EXPRESSLY RATIFIED AND CONFIRMED IN ALL
RESPECTS; AND


 


(B)                                 IN THE EVENT THAT THERE SHALL BE ANY
CONFLICT BETWEEN THE TERMS OF THIS AMENDMENT AND ANY OF THE TERMS OF ANY OF THE
OTHER LOAN DOCUMENTS NOT AMENDED CONCURRENTLY HEREWITH, THE TERMS AND PROVISIONS
OF THIS AMENDMENT SHALL GOVERN AND EACH OF SUCH OTHER LOAN DOCUMENTS ARE DEEMED
AUTOMATICALLY AMENDED AND MODIFIED WITHOUT ANY FURTHER ACTION UPON THE EXECUTION
AND DELIVERY OF THIS AMENDMENT.


 


9.                                       BORROWER HEREBY ACKNOWLEDGES THAT THE
PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS AMENDMENT HAVE BEEN
COMPLETED ON AN EXPEDITED BASIS, IN ORDER TO ACCOMMODATE BORROWER’S PURCHASE OF
THE REGISTRATIONS AND CUSTOMER LIST OF TRENTON SALES, INC. IN A TIMELY FASHION. 
BORROWER AGREES TO UNDERTAKE ANY ADDITIONAL ACTION, TO EXECUTE AND DELIVER TO
BANK ANY ADDITIONAL DOCUMENT AND TO COOPERATE FULLY WITH BANK AS MAY BE
REASONABLY REQUIRED TO ADDRESS AND RESOLVE, TO BANK’S SOLE SATISFACTION, ANY
ISSUE OR CONCERN OF BANK.


 


10.                                 THE UNDERSIGNED KMG CHEMICALS, INC. (THE
“GUARANTOR”), EXECUTES THIS AMENDMENT TO EXPRESSLY EVIDENCE ITS ASSENT TO ALL
THE TERMS OF THIS AMENDMENT, AND TO FURTHER ACKNOWLEDGE AND AGREE THAT THE
GUARANTY OF PAYMENT DATED AS OF JUNE 26, 1998 (THE “GUARANTY”), DELIVERED BY IT
TO THE BANK REMAINS IN FULL FORCE AND EFFECT AND THAT THE “OBLIGATIONS” OF THE
GUARANTOR AS THE “GUARANTOR” UNDER THE GUARANTY SHALL INCLUDE, WITHOUT
LIMITATION, ALL OBLIGATIONS OF THE BORROWER UNDER THE LOAN AGREEMENT, AS AMENDED
BY THIS AMENDMENT.


 


11.                                 THIS AMENDMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  SIGNATURE
AND ACKNOWLEDGMENT PAGES, IF ANY, MAY BE DETACHED FROM THE COUNTERPARTS AND
ATTACHED TO A SINGLE COPY OF THIS DOCUMENT TO PHYSICALLY FORM ONE DOCUMENT.


 

SIGNATURES FOLLOW ON SEPARATE PAGES

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed by their respective duly authorized officers effective as of the day
and year first above written.

 

 

BORROWER:

 

 

 

KMG-BERNUTH, INC.

 

 

 

 

 

By:

/s/ John V. Sobchak

 

 

Its:  Vice President and Chief Financial Officer

 

 

STATE OF TEXAS          )

 

COUNTY OF HARRIS    )

 

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that John V. Sobchak, whose name as Vice President and Chief Financial
Officer of KMG-Bernuth, Inc., a Delaware corporation, is signed to the foregoing
Third Amendment to Term Loan Agreement, and who is known to me, acknowledged
before me on this day that, being informed of the contents of said instrument,
he, as such officer and with full authority, executed the same voluntarily for
and as the act of said corporation.

 

Given under my hand and official seal this the 7th day of June, 2004.

 

 

 

(SEAL)

 

Notary Public

 

My Commission Expires:

 

 

5

--------------------------------------------------------------------------------


 

 

BANK:

 

 

 

SOUTHTRUST BANK

 

 

 

 

 

By:

/s/ Alan Drennen

 

Its:

 

 

 

STATE OF ALABAMA          )

 

COUNTY OF JEFFERSON    )

 

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that                                                        , whose name
as                                                      of SouthTrust Bank, an
Alabama banking corporation, is signed to the foregoing Third Amendment to Term
Loan Agreement, and who is known to me, acknowledged before me on this day that,
being informed of the contents of said instrument, he, as such officer and with
full authority, executed the same voluntarily for and as the act of said banking
corporation.

 

Given under my hand and official seal this the 8th day of June, 2004.

 

 

 

(SEAL)

 

Notary Public

 

My Commission Expires:

 

 

6

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

KMG CHEMICALS, INC.

 

 

 

 

 

By:

/s/ John V. Sobchak

 

 

Its:   Vice President and Chief Financial Officer

 

 

STATE OF TEXAS         )

 

COUNTY OF HARRIS   )

 

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that John V. Sobchak, whose name as Vice President and Chief Financial
Officer of KMG Chemicals, Inc., a Texas corporation, is signed to the foregoing
Third Amendment to Term Loan Agreement, and who is known to me, acknowledged
before me on this day that, being informed of the contents of said instrument,
he, as such officer and with full authority, executed the same voluntarily for
and as the act of said corporation.

 

Given under my hand and official seal this the 7th day of June, 2004.

 

 

 

(SEAL)

 

Notary Public

 

My Commission Expires:

 

 

7

--------------------------------------------------------------------------------